      Case 4:20-cv-00758-LPR-BD Document 20 Filed 01/28/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

RICHARD GILLIAM,
ADC #209415                                                           PLAINTIFF

V.                         CASE NO. 4:20-CV-758-LPR-BD

GEBHARDT, et al.                                                   DEFENDANTS

                                       ORDER

      Mr. Gilliam has moved to voluntarily dismiss his claims against Defendant

Gebhardt. (Doc. No. 17) The motion is GRANTED.         Mr. Gilliam’s claims against

Defendant Gebhardt are DISMISSED without prejudice. The Clerk is instructed to

terminate Lieutenant Gebhardt as a party Defendant.

      IT IS SO ORDERED, this 28th day of January, 2021.



                                               ________________________________
                                               LEE P. RUDOFSKY
                                               UNITED STATES DISTRICT JUDGE
